Citation Nr: 0632506	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury, including arthritis. 

2.  Entitlement to service connection for residuals of a left 
ankle injury, including arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which the RO denied the 
benefits sought on appeal.  The appellant, a member of the 
Merchant Marine from February 1942 to August 1945 with 
periods of oceangoing service during that time, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    
 
This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record relates the 
residuals of a right ankle injury to a recognized period of 
service with the Merchant Marines.

3.  Residuals of a left ankle injury, including arthritis, 
were not manifested during a period of active oceangoing 
service, and are not shown to be causally or etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  Residuals of a right ankle injury, including arthritis, 
were incurred during a period of active service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

2.  Residuals of a left ankle injury were not incurred in or 
aggravated during a period of active service, nor may 
arthritis be presumed to have been so incurred or aggravated. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for residuals of both a right ankle injury 
and left ankle injury, including bilateral arthritis, VA has 
met all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the appellant's claims, 
a letter dated in November 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The November 2002 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claims; and asked the appellant to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The Board acknowledges that 
the appellant was not afforded a VA examination in connection 
with his service connection claims.  However, in light of the 
Board's decision to grant service connection for residuals of 
a right ankle injury, the failure to provide a VA examination 
is not prejudicial to the appellant.  As for the appellant's 
claim of entitlement to service connection for residuals of a 
left ankle injury, the Board observes that the appellant's 
documented left ankle injury in service occurred during a 
period of time that is not considered to be active service.  
Therefore, the claim must be denied based upon the law rather 
than the facts of the case; and a VA examination is 
unnecessary as it would not assist in supporting the 
appellant's claim. See 38 C.F.R. § 3.159(c)(4); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Prior to the RO's certification of the appellant's claims, it 
provided the appellant with explanation of disability ratings 
and effective dates. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, since the Board has granted the 
appellant's request for service connection for residuals of a 
right ankle injury, the issue of effective dates or 
disability ratings related to that claim will be addressed by 
the RO in effectuating the award.  As for the appellant's 
claim of entitlement to service connection for residuals of a 
left ankle injury, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. Id.  

B.  Law and Analysis 

In this case, the appellant asserts entitlement to service 
connection for residuals of a right ankle injury (hereinafter 
referred to as a "right ankle disorder") and residuals of a 
left ankle injury (hereinafter referred to as a "left ankle 
disorder") occurring as a result of injuries allegedly 
experienced during service.  Specifically, the appellant 
contends that he injured his right ankle twice during his 
service with the Merchant Marines, the first time in December 
1942 while aboard the U.S.S. Steel Mariner and then again in 
October 1944 while aboard the U.S.S. Cyrus Adler. See June 
2004 statement in support of claim; June 2006 BVA hearing 
transcript.  In addition, the appellant reports injuring his 
left ankle while serving aboard the U.S.S. Joseph Leidy in 
May 1943. Id.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the more persuasive and credible evidence supports the 
appellant's assertion of entitlement to service connection 
for a right ankle disorder; and the appeal related to that 
issue will be granted.  However, as to the appellant's claim 
of entitlement to service connection for a left ankle 
disorder, the Board finds that the preponderance of the 
evidence is against the claim; and the appeal regarding that 
claim must be denied.  

The evidence of record reveals that the appellant was a 
member of the Merchant Marines between February 1942 to 
August 1945 with several periods of oceangoing service during 
that time. See DD Form 214.  Under Public Law No. 95-202, § 
401, 91 Stat. 1433, 1449-50 (Nov. 23, 1977), the service of 
certain groups who rendered service to the Armed Forces of 
the United States shall be considered "active duty for the 
purposes of all laws administered by the Secretary of 
Veterans Affairs" if the Secretary of Defense designates the 
group for such consideration based upon the factors listed in 
the statute.  Pursuant to that statute, the Secretary of 
Defense promulgated regulations establishing detailed 
criteria by which to determine whether a group qualifies for 
consideration as active duty under the Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  In accordance 
therewith, the Secretary of the Air Force determined that the 
service of American Merchant Marines in oceangoing service, 
as well as Civil Service crew members aboard US Army 
Transport Service and Naval Transportation Service vessels, 
during the period from December 7, 1941 to August 15, 1945 
will be considered active duty. See 53 Fed. Reg. 2775 (1988); 
see also 38 C.F.R. § 3.7(x)(15) (2006) (certifying as "active 
military service" the service of American Merchant Marines in 
oceangoing service during the period from December 7, 1941, 
to August 15, 1945); Pacheco v. West, 12 Vet. App. 36, 37 
(1998).

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941 to August 15, 1945. See 38 C.F.R. § 
3.7(x)(14), (15). Specifically, United States Merchant Seamen 
who served on blockade ships in support of Operation Mulberry 
during World War II and American Merchant Marines who were in 
oceangoing service during the period of armed conflict from 
December 7, 1941 through August 15, 1945 are considered to 
have had active service.  In this case, the appellant's 
available service records indicate that he had oceangoing 
service, in pertinent part, from February 9, 1942 to April 6, 
1942 aboard the U.S.S. Birmingham City; August 13, 1942 to 
April 27, 1943 aboard the U.S.S. Steel Mariner; June 10, 1943 
to August 3, 1943 aboard the U.S.S. Edwin Markham; August 9, 
1943 to December 28, 1943 aboard the U.S.S. Edwin Markham; 
July 26, 1944 to April 8, 1945 aboard the U.S.S. Cyrus Adler; 
and from August 8, 1945 to August 15, 1945 aboard the U.S.S. 
William J. Gray. See DD Form 214.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board observes that for injuries which were alleged to 
have occurred in combat, 38 U.S.C. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection. See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  When an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d).  
"Satisfactory evidence" is credible evidence. See Collette v. 
Brown, 82 F.3d at 392.  Such credible, consistent evidence 
may be rebutted only by clear and convincing evidence to the 
contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette 
v. Brown, 82 F.3d at 392.  The reduced evidentiary burden 
only applies to the question of service incurrence, and not 
the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence. Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

      1.  Service connection for a right ankle disorder 

In this case, medical evidence in the claims file clearly 
indicates that the appellant has current diagnoses of 
osteoarthritis of both the right and left ankle joints. See 
October 2002 medical records from M.D., M.D.; January 2003 
letter from M.T., D.P.M.; June 2004 letter from M.D., D.O.; 
July 2005 letter from M.M., D.P.M.  These diagnoses 
constitute current disabilities for VA purposes and meet the 
first criteria of the service connection test for both of the 
appellant's claims.  However, in order to warrant service 
connection, there must be more than just medical evidence of 
a current disability.  There must also be evidence of (1) an 
in-service occurrence or injury and (2) a medical opinion 
establishing a nexus between the current disability and the 
in-service event.  

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury) for 
the appellant's right ankle disorder, the Board observes that 
the appellant's service medical records do not reveal he 
experienced a right ankle injury in either December 1942 or 
October 1944 (See June 2004 statement in support of claim; 
June 2006 BVA hearing transcript, pgs. 3-4); nor do they 
reflect any complaints, treatment or diagnoses of right ankle 
problems subsequent to those periods of time. See medical 
records dated in May 1943 and May 1945.  As such, these 
service medical records do not support the appellant's claim.  

However, the appellant argues that his alleged right ankle 
injuries of December 1942 and October 1944 occurred during 
his participation in combat situations in service. See June 
2006 VA hearing transcript, p. 9.  In this regard, the Board 
observes the appellant's certificate of discharge from 
service indicates that he has recognized periods of active 
service with the Merchant Marines from August 13, 1942 to 
April 27, 1943 and July 26, 1944 to April 8, 1945. See DD 
Form 214.  In addition, the claims file contains decorations 
and citations for the appellant's service.  One such 
decoration is the Mariner's Medal, which (according to 
documentation contained in the claims file) is a medal 
awarded to seamen who are "wounded, suffers physical injury, 
or suffers through dangerous exposure as a result of an act 
of enemy of the United States." See Article regarding 
Merchant Marine Emblem, Medals and Ribbons dated in June 
2006; see also M21-1, Part III, para. 4.31(e).  The record 
also indicates that the appellant has been awarded the Combat 
Bar.  Since there is evidence of record indicating that the 
appellant experienced combat while in service during periods 
of time in which he is recognized as having active service, 
the Board finds it appropriate to assume that the appellant's 
right ankle injuries occurred as he has stated, pursuant to 
38 U.S.C. § 1154(b).  Thus, the in-service occurrence or 
injury element of the service connection test has been 
fulfilled by this evidence.  

Therefore, the remaining element for the Board to consider is 
whether there is a medical opinion establishing a nexus 
between the appellant's current right ankle disability and 
the in-service event.  In this regard, the claims file 
contains several statements/medical records submitted by 
private medical providers on the appellant's behalf.  Of 
these, two do not purport to provide nexus opinions in 
support of the appellant's claim.  Rather, they set forth the 
appellant's self-reported history of experiencing right ankle 
fractures in service and a diagnosis of bilateral ankle 
arthritis. See October 2002 medical records of Dr. M.D.; 
January 2003 letter from Dr. M.T., p. 1.  Neither record 
provides an opinion as to any relationship between the 
appellant's current diagnosis and his alleged ankle fractures 
in service. Id.  However, the claims file contains two 
additional letters from medical providers which attempt to 
provide such a nexus.  Specifically, a letter dated in June 
2004 sets forth a diagnosis of advanced moderately severe 
osteoarthritis of the right ankle that is related by the 
examiner to a right ankle fracture in service. See June 2004 
letter from Dr. M.D.  Another letter, dated in July 2005, 
indicated the examiner's opinion that the appellant's 
osteoarthritis of both ankle joints was as likely as not 
directly associated with his service as a Merchant Marine. 
July 2005 letter from Dr. M. M.  

As discussed above, the Board acknowledges that the 
appellant's service medical records do not reveal that he 
experienced either a right ankle injury or right ankle 
fracture during his period of active service; however, the 
Board assumes for the purpose of this appeal that 
corroboration for such an injury exists in accordance with 
38 U.S.C. § 1154(b).  Viewing the June 2004 and July 2005 
nexus opinions in conjunction with this assumption, the Board 
finds that reasonable doubt mandates these nexus opinions be 
considered sufficient to satisfy the third element to 
establish service connection.  Therefore, the Board concludes 
that service connection for the residuals of a right ankle 
injury to include arthritis is warranted. 

2.	Service connection for a left ankle disorder

As set forth above, the appellant's current diagnosis of 
osteoarthritis of the left ankle joint constitutes a current 
disability for VA purposes and mets the first criteria of the 
service connection test. See October 2002 medical records 
from Dr. M.D.; January 2003 letter from Dr. M.T.; June 2004 
letter from Dr. M.D.; July 2005 letter from Dr. M.M.  In 
addition, the appellant's medical records reveal that he 
experiences additional symptomatology associated with his 
current left ankle disorder that includes moderate pain and 
slightly restricted range of motion. See January 2003 letter 
from Dr. M.T.  

The appellant's service medical records document that he in 
fact injured his left ankle in May 1943 and was thereafter 
treated at a hospital for this injury.  It is upon the basis 
of these records that the appellant argues that the second 
element of the service connection test has been met.  
However, the Board observes that the appellant's active 
service for VA purposes, as noted above, is oceangoing 
service which in this case includes the periods from August 
13, 1942 to April 27, 1943 and June 10, 1943 to August 3, 
1943. See DD Form 214.  His service from April 28, 1943 to 
June 9, 1943 (the time during which his left ankle injury 
occurred), is not considered to be a recognized period of 
active duty.  Therefore, the appellant's left ankle injury of 
May 1943 cannot be considered as an incident or event subject 
to service connection.  As the appellant has reported no 
subsequent injuries to his left ankle during any period of 
qualified service, aggravation is not an issue in this case. 
See June 2006 BVA hearing transcript, p. 9.  Thus, service 
connection for a left ankle disorder resulting from an 
incident occurring in May 1943 cannot be granted on either a 
direct basis or on the basis of aggravation. 

Lastly, the Board finds that the appellant is not entitled to 
service connection for a left ankle disorder on a presumptive 
basis. See 38 C.F.R. §§ 3.307, 3.309 (Service connection may 
also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service).  While 
the record reflects that the appellant was seen several times 
for complaints of left ankle pain since his separation from 
service and that he has a current diagnosis of left ankle 
arthritis, the first post-service medical records evidencing 
such treatment are dated in October 2002, over 45 years after 
the appellant's discharge from service.  Based upon this 
evidence, the Board finds that the appellant is not entitled 
to presumptive service connection since there is no competent 
evidence of record indicating that he developed arthritis of 
the left ankle within one year of his separation from 
service.  

Therefore, the Board concludes after reviewing all of the 
evidence of record that the 
evidence supports the finding that the appellant's right 
ankle disorder was incurred in service; and service 
connection for a right ankle disorder is granted.  However, 
the Board also finds that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a left ankle disorder, for the reasons 
discussed above; and the appeal as to that issue is denied.  


ORDER

Service connection for residuals of a right ankle injury, 
including arthritis, 
is granted. 

Service connection for residuals of a left ankle injury, 
including arthritis, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


